Opinion issued October 23, 2008











In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00515-CR



LAURA LISA BROWN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 1043497



MEMORANDUM OPINION

	Appellant, Laura Lisa Brown, without an agreed punishment recommendation
from the State, pleaded guilty to the offense of engaging in organized crime. 
Appellant also pleaded true to one enhancement paragraph.  The trial court ordered
a presentence investigation and rescheduled the cases.  After a presentence
investigation hearing, the trial court sentenced appellant to confinement for 15 years
in trial court cause number 1113418 and to confinement for 20 years.
	Appellant's counsel on appeal has filed a brief stating that the record presents 
no reversible error, that the appeals is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal in these cases.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App.1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of her right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeals are frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27(Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.4.
1. 		Appointed counsel still has a duty to inform appellant of the result of
this appeal and that he may, on his own, pursue discretionary review in
the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).